Citation Nr: 0203102	
Decision Date: 04/05/02    Archive Date: 04/11/02

DOCKET NO.  00-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of hemorrhoids.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel 


INTRODUCTION

The veteran served on active duty from June 1974 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans' 
Affairs (VA) Regional Office (RO) located in Jackson, 
Mississippi.

REMAND


There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not applicable to the current appeal.  

The record shows that the RO notified the veteran of the VCAA 
in a letter dated in October 2001.  

During the veteran's videoconference hearing before the 
undersigned member of the Board in November 2001 he stated 
that he underwent surgery on his hemorrhoids shortly before 
entering active duty.  He indicated that he received 
treatment for his hemorrhoids both during service and 
following service by Dr. Robert Smith.  The Board is of the 
opinion that copies of the actual treatment records should be 
obtained.  Also during his hearing he raised the issue of 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine as directly related to 
service based on the submission of new and material evidence.  
The Board finds that this issue is intertwined with the 
current issue of an increased rating for the lumbosacral 
spine and must be adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The record shows 
that the RO denied service connection for a neurological 
disorder of the low back in December 1989.  

In January 2001 the RO denied service connection for 
arthritis of the lumbosacral spine on a direct and secondary 
bases and service connection for a disability of the left 
upper arm on a secondary basis.  The veteran submitted timely 
notices of disagreement concerning this decision.  Thus, a 
statement of the case is required.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The Board also finds that the issue of 
service connection for arthritis of the lumbosacral spine on 
a direct and secondary bases is also intertwined with the 
current issue of an increased rating for the lumbosacral 
spine and must be adjudicated by the RO.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  The Board also 
points out the in June 1996 the Board denied service 
connection for arthritis of the lumbosacral spine on 
secondary bases.  

The record shows that the veteran is receiving ongoing 
treatment at a VA facility.  In view of these facts the Board 
is also of the opinion that a current VA examination is 
appropriate.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
actual copies of the medical records from 
Dr. Robert Smith regarding treatment for 
hemorrhoids while he was on active duty 
and following service and actual copies of 
Dr. Smith's records regarding treatment 
for any low back disorders following 
service up to the present.  The veteran 
should also complete a release of 
information form concerning treatment 
(lancing) he received for the hemorrhoids 
which occurred shortly before his entrance 
into active duty in June 1974 and all 
treatments he received for his hemorrhoids 
other than from Dr. Smith following 
service to February 2000.

3.  The RO is requested to obtain copies 
of the veteran's records from the VA 
Medical Center in Jackson, Mississippi 
covering the period from August 2000 to 
the present.

4.  Thereafter, a VA examination should be 
conducted by an orthopedist to determine 
the nature, severity, and etiology of any 
low back disorders, including the 
service-connected low back strain.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
prior to the examination.  The examiner is 
requested to indicate in the report that 
the claims folder was reviewed.  All 
tests, including x-rays, and any 
specialized examinations deemed necessary 
should be conducted.  It is requested that 
the examiner obtain a detailed 
occupational history.

The examiner should discuss the ranges of 
motion of the veteran's lumbar spine and 
should note the normal ranges of motion of 
the lumbar spine.  The examiner should 
also be requested to determine whether the 
veteran's lumbar spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to his 
service-connected low back strain.  The 
examiner should also be asked to express 
an opinion as to the degree to which the 
veteran's low back pain could 
significantly limit his functional ability 
during flare-ups or on repeated use over a 
period of time.  

Following the examination, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
degenerative disc disease and arthritis of 
the lumbosacral spine, if diagnosed, are 
related to service, to include the 
inservice lifting injury or that the 
arthritis was manifested within a year 
following service.  The examiner's 
attention is directed to the February 23, 
2001 opinion from a VA physician.  

The examiner should also be requested, to 
the extent possible, to identify all 
complaints, symptoms and findings which 
are a manifestation of the service 
connected low back disorder versus any 
non-service connected low back disorder.  
A complete rational for any opinion 
expressed should be included in the 
examination report.

5.  After obtaining all available medical 
records concerning the hemorrhoids, a VA 
examination by an appropriate specialist 
should be conducted in order to determine 
the nature, severity, and etiology of his 
hemorrhoids.  The claims folder should and 
a copy of this Remand are to be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
testing deemed necessary should be 
conducted.  

Following the examination, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
current hemorrhoids diagnosed were 
initially manifested during service or if 
existing prior to service underwent a 
chronic increase in severity beyond 
natural progression during his active 
service.  A complete rational for any 
opinion expressed should be included in 
the examination report.

6.  Thereafter, the RO should adjudicate 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for 
degenerative disc disease of the 
lumbosacral spine on a direct basis.  If 
the benefit sought is denied, the veteran 
should be informed of the denial and of 
his appellate rights.  

7.  The RO is requested to furnish the 
veteran and his representative a statement 
of the case regarding the January 2001 
decision which denied service connection 
for arthritis of the lumbosacral spine on 
direct and secondary bases and service 
connection for a disability of the left 
upper arm on a secondary basis.  The 
statement of the case should include the 
law and regulation concerning new and 
material evidence as appropriate.  He 
should be informed of the requirements 
necessary to perfect his appeal.

8.  Thereafter, the RO should readjudicate 
the issues currently in appellate status.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





